IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                                 No. 06-61054
                               Summary Calendar                  September 13, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
EUGENIO SANCHEZ-MENDOZA

                                            Petitioner

v.

ALBERTO R GONZALES, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A35 864 771


Before REAVLEY, SMITH and BARKSDALE, Circuit Judges.

PER CURIAM:*
      Eugenio Sanchez-Mendoza (Sanchez) seeks a petition for review of the
orders of the Board of Immigration Appeals (BIA) dismissing his appeal from the
denial of his motion for cancellation of removal under 8 U.S.C. § 1229b(a) and
denying his motion to remand. The Government asserts that this court lacks
jurisdiction over his challenges to the denial of cancellation pursuant to 8 U.S.C.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61054

§ 1252(a)(2)(B)(i). We retain jurisdiction to review “constitutional claims or
questions of law.” § 1252(a)(2)(D).
      Sanchez contends that he was denied due process during his removal
hearing because the immigration judge (IJ) improperly admitted testimony
about uncharged sexual misconduct and allowed written statements from
witnesses who were present in court and available for cross-examination. He
also maintains that he was denied his right to fully cross-examine government
witness Eloisa Ortega about a civil lawsuit she had filed against Sanchez and his
wife. Sanchez has not established that he was denied a fair opportunity to be
heard in the proceedings. See United States v. Lopez-Ortiz, 313 F.3d 225, 230
(5th Cir. 2002); Bustos-Torres v. INS, 898 F.2d 1053, 1055 (5th Cir. 1990).
      Sanchez asserts that the IJ violated his due process rights by wrongly
determining that his wife’s testimony was not credible and by finding that the
uncharged sexual misconduct likely occurred. He maintains that the IJ and BIA
failed to give sufficient weight to the hardships that would be faced by his adult
daughter if he were removed. These are challenges to the ultimate decision to
deny discretionary relief , which we cannot review. See § 1252(a)(2)(B)(i); Falek
v. Gonzales, 475 F.3d 285, 289 n.2 (5th Cir. 2007). Moreover, Sanchez has not
shown error in the agency analysis of witness credibility and the weighing of the
relevant factors.
      Sanchez contends that the BIA erred in denying his motion to remand the
case to the IJ on the basis of an approved I-130 Petition for Alien Relative. He
asserts that the BIA wrongly considers motions to reopen and motions to remand
under the same standard. He also contends that even if the BIA applied the
correct standard, it abused its discretion in denying the remand because it
conflated the prima facie showing for relief with the determination whether the
discretionary relief would be warranted. Sanchez has not established that the
BIA abused its discretion. See Ogbemudia v. INS, 988 F.2d 595, 600 (5th Cir.
1993). The petition for review is thus DENIED.

                                        2